PER CURIAM.
In this appeal from a post-dissolution order, we affirm the trial court’s order denying the former wife’s motion to modify child custody and transfer primary residential custody of the minor son to her. However, we reverse the trial court’s order reducing the amount of child support payable to the former wife, because the former wife sought an increase in child support and the former husband did not seek a downward modification of child support. Rather, the former husband requested that the child support remain unchanged. See Newberry v. Newberry, 831 So.2d 749 (Fla. 5th DCA 2002) (reversing an upward award of child support where the former husband requested a downward modification of child support and the former wife made no affirmative request for upward modification); see also Alvarez v. Singh, 888 So.2d 159 (Fla. 5th DCA 2004) (holding that the trial court was not authorized to increase arrearage payments since issue was not raised in any pleadings and was not before the court).

Affirmed in part and reversed in part.

STEVENSON, C.J., POLEN and TAYLOR, JJ., concur.